Title: To George Washington from Alexander Hamilton, 20 July 1793
From: Hamilton, Alexander
To: Washington, George



Treasy Depmt July 20th 1793.

The Secretary of the Treasury has the honor respectfully to enclose to the President of the United States a Commission which has been returned by John Finley second mate of the Cutter Vigilant, he having resigned that office.
John Tanner of New York is recommended by Capt: Dennis to the office of first mate in the said Cutter. His recommendations from several merchants & others, which appear to be stronger than usual, are herewith submitted to the consideration of the President.

Alexander Hamilton

 